 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    JODIE L. WILLIAMS,                                    Case No. 2:19-cv-01348-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    ANDREW SAUL,
10                           Defendant.
11

12          On January 8, 2020, the undersigned issued a report and recommendation. The Court

13   recommended denying Plaintiff Jodie L. Williams’ application to proceed in forma pauperis

14   submitted on August 5, 2019. (ECF No. 1). The time to object has expired, Plaintiff has not filed

15   an objection, and Plaintiff consented to the undersigned proceeding with this matter. (ECF No.

16   5). The Court accepts and adopts the report and recommendation. The Court therefore finds that

17   as Plaintiff’s income and assets exceed her expenses, she does not qualify for in forma pauperis

18   status. She will be given 30 days to pay the full filing fee to proceed with this matter. Failure to

19   do so may subject her to dispositive sanctions, up to and including dismissal of this action.

20          IT IS HEREBY ORDERED that Plaintiff Jodie L. Williams’ application to proceed in

21   forma pauperis (ECF No. 1) is denied.

22          IT IS FURTHER ORDERED that Plaintiff must pay the full $400 fee for a civil action,

23   which includes the $350 filing fee and the $50 administrative fee, to proceed in this action by

24   March 2, 2020.

25          DATED: January 31, 2020.

26

27                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
28
